     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 1 of 17                         FILED
                                                                                       2019 Feb-06 PM 11:13
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA

JOHN MILLER                                     ) Case Nos. 4:17-cv-00180-LCB-JEO
MICHAEL MCGREGOR                                )            4:17-cv-00593-LCB-JEO
MICHAEL TOWNSEL                                 )            4:17-cv-00516-LCB-JEO
             Plaintiffs,                        )
                                                )
                                                )      Consolidated for Discovery
                    v.                          )      Before Magistrate Judge Ott
                                                )
KIM THOMAS, et al.,                             )
                Defendants.                     )

                 PLAINTIFFS’ REPLY IN SUPPORT OF
          JOINT MOTION TO COMPEL DOCUMENTS AND FOR
    LEAVE TO REOPEN DEPOSITION OF DEFENDANT JEFFERSON DUNN

      Plaintiffs John Miller, Michael McGregor, and Michael Townsel, by and through

their attorneys, hereby reply in support of their Motion to Compel Documents and for

Leave to Reopen Deposition of Defendant Jefferson Dunn:

                                   INTRODUCTION

      Defendants withheld from Plaintiffs documents and information that may show

that Defendant Culliver had engaged in prolonged sexual misconduct and other serious

violations for a period of years; that complaints against him were known back in 2015,

resulting in his demotion by Interim Commissioner Sharp; that multiple investigations

were made into his misconduct, including investigations by the ADOC Office of

Inspector General and the Attorney General; 1 and that Commissioner Dunn knew about

complaints against Culliver; that Dunn nonetheless promoted him, placed him in charge
1
 Defendants refer to the Attorney General investigation as “ongoing,” but it appears to
have been concluded; Defendant Culliver was already presented with the investigative
findings and retired in response. See Pls.’ Mtn. to Compel at 6, 7.
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 2 of 17



of prevention of sexual assault for the Department, and delegated to him the task of

investigating the matter of Plaintiffs Townsel and Miller being housed alongside their

rapists in segregation at St. Clair, when it was brought to Dunn’s attention by letter from

Equal Justice Initiative attorneys. At a minimum, the single document that Defendants

have produced to date regarding Culliver’s misconduct or complaints against him




       Plaintiffs have been severely prejudiced by Defendants’ failure to disclose this

matter until Plaintiffs independently learned about it from media reports shortly before

the end of discovery. Plaintiffs have been deprived of the opportunity to question

Defendants about this misconduct and their knowledge of it; to confront Defendants with

documents regarding the same; to discover and depose other witnesses with knowledge of

such matters; and to seek follow-up discovery such as emails and other records regarding

the same. To rectify this prejudice, this Court should compel the document supplements,

interrogatory responses, and deposition testimony that Plaintiffs seek in their motion to

compel. Defendants’ countervailing proposal does nothing to ameliorate prejudice to

Plaintiffs, allows Defendants to benefit from their discovery violations, and serves only to

delay the case without any proper basis.

                                             2
        Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 3 of 17



                                          DISCUSSION

   I.      Defendants Concede That They Withheld Without Notice Documents and
           Information That They Had Previously Agreed to Produce.

        As Defendants concede, documents and information regarding complaints against

Culliver and investigations into his misconduct were responsive to Plaintiff’s discovery

requests. Pls.’ Mtn. to Compel at 8-12. As Defendants concede, they agreed to produce

all such documents and information and to timely supplement their responses. Id. As

Defendants concede, Plaintiffs only recently learned about complaints against and

misconduct by Culliver from the press, and not from the discovery responses or

depositions of any Defendant. Id. As Defendants concede, they never provided to

Plaintiffs a privilege log or any notice that they were withholding responsive documents

and information pursuant to state statutes (nor have Defendants produced such a log as of

the date of this filing). Id. at 15-16.

        Defendants’ response provides a series of vague excuses for why the production

did not occur prior to Plaintiffs belatedly learning in the press of some of the misconduct

committed by Defendant Culliver—the full extent of which remains unknown to

Plaintiffs. Yet whether defense counsel acted in good faith is not the issue here; what

matters is that Defendants had a discovery obligation that agreed to comply with;

Defendants represented that they had complied with that obligation; Defendants

admittedly failed to fulfill that obligation; Plaintiffs learned about the failures only

recently, through the press, rather than through Defendants; and Defendants’ conduct

severely impaired Plaintiffs’ ability to conduct discovery on the matter.


                                              3
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 4 of 17



         It is of little consequence which defense attorney knew of the existence of which

document at which time, or whether some Defendants did not have knowledge of the

matter because it was treated confidentially within the Department. As Defendants do not

deny, as the commissioner of the Department of Corrections, at the very least, Defendant

Dunn had possession, custody, or control of pertinent records; knowledge of the matter of

Culliver’s misconduct and complaints against Culliver; and an obligation to conduct a

reasonable investigation to ensure production of responsive records—which Defendants

had already agreed to produce and represented that they had produced. Pls.’ Mtn. to

Compel at 8-12. Defendant Culliver, too, had knowledge of the matter; possession,

custody, or control of at least some of the pertinent records; and an obligation to disclose

complaints against him in an interrogatory, as he had agreed to do. See id. Defendants,

through their counsel, represented that they would produce complaints and investigations

against the Defendants and complete personnel and employment records, represented that

they had done so, and admittedly did not do so.

   II.      Defendants Concede that the Improperly Withheld Information Is
            Relevant to the Litigation.

         Defendants decline to respond to Plaintiffs’ detailed arguments identifying five

different reasons that the materials sought are relevant to the litigation. Pls.’ Mtn. to

Compel at 12-15. Instead, they concede the relevance of the information. Defs.’ Resp. to

Mtn. to Compel at 15 (“Defendants have not objected to the requested production based

on relevance.”). Thus, whether coercing sex from vulnerable subordinate employees upon

threat of transfers constitutes sexual assault, as Plaintiffs believe, or mere sexual


                                             4
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 5 of 17



“impropriety” or “affairs,” as Defendants minimize the misconduct, is beside the point.

Nor does it matter if Defendant Culliver directed his sexual misconduct at female

subordinates and not male inmates.

      Either way, evidence that Defendant Culliver coerced sex from subordinates and

retaliated against those that rejected his advances is indisputably relevant in cases

alleging deliberate indifference to sexual assault and retaliation. Plaintiffs Miller and

Townsel allege that Culliver did nothing to protect them from sexual assaults even

though he was aware of a substantial risk of harm to them, and that Culliver did nothing

to protect them from being housed alongside their rapists without sight and sound

separation, where they faced ongoing threats and harassment, even though the matter had

been brought to his attention in a letter from the Equal Justice Initiative and Defendant

Dunn, who had expressly delegated the matter to Culliver. Thus, as Defendants concede,

Culliver’s as-yet-unknown misconduct and Dunn’s knowledge of that misconduct bears

on such matters as their deliberate indifference to Plaintiffs’ rapes, their defenses, the

truthfulness of their sworn interrogatory responses, their states of mind, and the

appropriateness of punitive damages. Pls.’ Mtn. to Compel at 12-15.

   III.   Defendants Waived Any Entitlement to Withhold Information about
          Defendant Culliver’s Misconduct.

      As Plaintiffs argued in their opening brief and Defendants fail to rebut, Defendants

waived any entitlement to withhold documents and information from this federal lawsuit

based on Alabama Code §§ 12-16-216, 36-25-4.1, 36-25-4(c), or 12-21-3.1(b), by

withholding production of pertinent documents until Plaintiffs independently learned of


                                            5
         Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 6 of 17



the matter in the press, and by failing to provide a privilege log for withheld materials,

despite multiple requests. Fed. R. Civ. P. 26(b)(5)(A). Defendants do not respond to this

argument and have still not provided any privilege log as of the filing date of this reply

brief.

   IV.      Even Absent Waiver, State Law Insulating Ethics Commission
            Proceedings Provides No Basis to Withhold Materials Outside of those
            Proceedings from this Federal Lawsuit.

         Defendants’ citation to a host of inapplicable state statutes does not aid their

argument that the materials can be withheld in a federal civil rights action until the end of

the Ethics Commission review. Alabama Code § 12-16-216 applies only to grand jury

proceedings and therefore has no application here. As Defendants fail to rebut, Alabama

Code §§ 36-25-4.1 and 36-25-4(c) insulate from disclosure only complaints made to the

Ethics Commission, proceedings before the Ethics Commission, and information and

evidence supplied by the Ethics Commission to the Attorney General or district

attorney—not complaints made internally to ADOC, investigations by the ADOC

inspector general, underlying records of misconduct, or communications about such

matters. Defendants do not cite a single case suggesting that these three statutes having

the meaning they attribute to them.

         Contrary to Defendants’ argument, these three statutes afford Defendants no

constitutional or any other right to avoid questions about matters that fall outside the

scope of the statutes, such as underlying complaints against Culliver, misconduct by




                                             6
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 7 of 17



Culliver, internal ADOC investigations into Culliver such as that by the ADOC Inspector

General, and knowledge of Culliver’s misconduct. 2

       Moreover, as Defendants concede, none of these statutes had any applicability to

records and information about Culliver’s misconduct until, at the earliest, Defendant

Dunn’s November 2018 referral of a completed investigation by the Attorney General’s

office to the Ethics Commission. Long before that time, Defendants had agreed to

produce the records.




                                                  Defendants fail to explain how Defendant

Dunn can properly shield from discovery in federal court materials within his possession,

custody, and control, that were admittedly subject to disclosure at the time that his

discovery responses were due, and for many months thereafter during which he had an

obligation to timely supplement his responses, based on his own decision to forward the

completed investigation to the Ethics Commission, where it would be purportedly

shielded from review pursuant to state statute.



2
  If Defendant Culliver committed criminal misconduct for which he is at risk of
prosecution, he may have an entitlement to invoke the Fifth Amendment of the federal
Constitution in response to questions about criminal misconduct; such an entitlement
does not insulate him from questioning on that topic to which he may choose to plead the
Fifth.
                                             7
      Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 8 of 17



          For its part, Alabama Code § 12-21-3.1(b) provides a conditional state law

privilege inapplicable in federal court. See Ala. Code § 12-21-3.1(c); see generally

Griffin v. Beasley, No. 2:12-CV-196-WHA, 2012 WL 2339779, at *7 (M.D. Ala. June

19, 2012). Defendants cannot properly invoke this privilege without having timely

produced a privilege log of withheld materials. Fed. R. Civ. P. 26(b)(5)(A). Even under

state law, the privilege is to be construed narrowly and does not apply to incident reports

and other similar documents. Allen v. Barksdale, 32 So. 3d 1264 (Ala. 2009). And this

Court has discretion to independently allow production pursuant to Alabama Code § 12-

21-3.1(c), which squarely applies here. Plaintiffs will suffer undue hardship in the

litigation without access to such records because they will be denied critical evidence

relevant in at least five important ways to Plaintiffs’ claims and Defendants’ defenses.

See Pls.’ Mtn. to Compel at 12-15. Plaintiffs have no other way to identify the nature of

and witnesses to Culliver’s misconduct; this is true not only because information about

prison matters is generally shielded from the public eye by nature of its isolated and

secure location, but also because Defendants refuse to disclose the nature of Culliver’s

misconduct or the identities of any witnesses to it. Plaintiffs are unable to investigate the

matter on their own and so it qualifies for disclosure pursuant to Alabama Code § 12-21-

3.1(c).

   V.        Defendants’ Discovery Violations Caused Plaintiffs Severe Prejudice that
             Their Proposed Solution Does Not Cure.

          Plaintiffs have been severely prejudiced by Defendants’ failure to disclose this

matter until Plaintiffs independently learned about it from media reports shortly before


                                              8
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 9 of 17



the end of discovery. Plaintiffs have been deprived of the opportunity to question nearly

all of the Defendants about this misconduct and their knowledge of it; to confront

Defendants with documents regarding the same; to discover and depose other witnesses

with knowledge of such matters; and to seek follow-up discovery such as emails and

other records regarding the same.

       Defendants’ proposed remedy to their discovery violations is highly prejudicial to

Plaintiffs and rewards Defendants for their own misconduct. Defendants’ proposal

requires Plaintiffs to delay receipt of documents and information and questioning of

Defendant Culliver about the matter until an unknown time after the conclusion of the

Ethics Commission review and likely the end of facto discovery. At that time, Plaintiffs

would be unable to conduct any follow-up discovery, such as to issue additional

document requests, seek production of emails or other pertinent communications, or

identify and depose witnesses with knowledge of Defendant Culliver’s misconduct and

Defendant Dunn’s knowledge of that misconduct. Defendants’ proposal of two separate

depositions of Culliver does nothing to cure any of these problems and is itself likely to

generate disputes between the parties about what questions are permissible in which

deposition—and of course, Defendants reserve the right to challenge Plaintiffs’

entitlement to the pertinent discovery after the Ethics Commission concludes its review.

Defendants are also not able to give Plaintiffs any assurance on the timeline of the Ethics

Commission review initiated by Defendant Dunn, and thus Defendants’ proposal will

require Plaintiffs to delay resolution of their cases and receipt of compensation for their

injuries. The passage of time, in addition, makes it harder for Plaintiffs to meet their

                                            9
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 10 of 17



burden of proof, given the likelihood of memories fading and pertinent records getting

lost or otherwise going missing. In short, Defendants’ proposal will have the effect of

rewarding Defendants for concealing the matter by denying Plaintiffs any opportunity to

conduct meaningful follow-up discovery and delaying resolution of Plaintiffs’ claims.

   VI.      Plaintiffs Are Not to Blame for Defendants’ Discovery Violations.

         This Court should reject out of hand Defendants’ predictable efforts to blame

Plaintiffs for Defendants’ improper withholding of information.

         Particularly problematic is Defendants’ criticism of Plaintiffs for relying on news

reports; Defendants have forced Plaintiffs to rely on such reports by failing to disclose the

documents and information sought in this motion to compel. Plaintiffs do not wish to

conduct discovery through news reports; instead, Plaintiffs seek production of underlying

records and testimony that Defendants continue to withhold. Tellingly, Defendants do not

deny that Defendant Culliver engaged in the misconduct identified in news reports. And

any vague insinuation that the news reports are untrue




         Defendants’ finger-pointing regarding Plaintiffs’ proper discovery supplements is

also a non-starter. Plaintiffs have properly and timely supplemented Rule 26(a)(1)

                                             10
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 11 of 17



disclosures to add several third-party witnesses on which Plaintiffs may rely, as is

required during the course of discovery, well within the time for supplementation and an

opportunity for Defendants to depose witnesses. Defendants have not shown otherwise,

nor could they.

      This Court should likewise reject Defendants’ suggestion that their noncompliance

with their discovery obligations is somehow excused because Plaintiffs learned through

depositions of a very different matter: that Culliver had a brief job assignment change in

2015, in which he was transferred from the associate commissioner of operations position

to the role of institutional coordinator, before being reinstated to the associate

commissioner of operations role within a period of a few months. Defendants point to

testimony by Culliver, when asked about the 2015 job change in a previous deposition by

different attorneys, stating: “The incoming Commissioner, I was still on probationary

status when the new Commissioner was announced. He chose to vacate that position, re-

evaluate it.” Defs.’ Resp. to Mtn. to Compel, Exh. 1, at 42:18-23. This back-and-forth

prompted no questions from that attorney, nor is there any reason that Plaintiffs should

have understood from it that Culliver may have been facing complaints of sexual assault

and other serious misconduct at the time and demoted for that reason by Interim

Commissioner Billy Sharp—particularly, when Defendants had assured Plaintiffs that

they had already produced all pertinent complaints and employment, disciplinary, and

personnel records involving Culliver. Pls.’ Mtn. to Compel at 8-12.

      Nor does any of the other deposition testimony relied upon by Defendants excuse

their violations. Plaintiffs asked Defendant Greg Lovelace questions about Culliver’s

                                           11
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 12 of 17



truthfulness to confirm Culliver’s statements in a particular July 2013 email about broken

locks at St. Clair; Lovelace testified in response that he had worked with Culliver, knew

him to be truthful, and, at the time of his deposition, did not “have any reason to doubt”

his veracity in that email. Defs.’ Resp., Exh. 3, at 101:24-102:19. These questions have

no bearing whatsoever on this motion.

       Defendant Estes merely testified in October 2018 that Culliver was on

administrative leave for a reason unknown to him. Defs.’ Resp., Exh.2. And at the time of

Estes’s testimony, Defendants, through their discovery responses and assurances that they

had produced all pertinent records, had created the misleading impression that if Culliver

had been placed on administrative leave for any misconduct, that misconduct was

isolated and very recent (Pls.’ Mtn. to Compel at 8-9), and lacked any connection to

Culliver’s brief job assignment change in 2015, which was also the year in which

Plaintiffs experienced assaults and retaliation.

       Defendant McDonnell’s recent testimony on November 28, 2018—long after

Defendant Dunn’s deposition—also does not aid Defendants. That Plaintiffs by late

November were curious about Culliver’s placement on administrative leave does not

excuse Defendants’ discovery violations. In fact, McDonnell’s testimony illustrates the

prejudice that Defendants’ withholding of documents has worked on Plaintiffs: had

Plaintiffs had access to documents revealing that Culliver had engaged in sexual assault

and other rule violations, Plaintiffs would have confronted McDonnell with such records

and challenged him on his purported lack of knowledge about any misconduct by



                                             12
        Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 13 of 17



Culliver and the confidence he expressed in Culliver. Defs.’ Resp. to Mtn. to Compel,

Exh. 4, 16:24-17:12.



                                  RELIEF REQUESTED

         For the foregoing reasons, Plaintiffs respectfully seek a Court order requiring the

following relief:

   I.       Supplemented Document and Interrogatory Responses.

         Plaintiffs request production of all documents related to complaints, allegations, or

actual or alleged misconduct by Culliver, including underlying records such as incident

reports; communications regarding these matters; documents related to internal and

external investigation(s) into the misconduct; and personnel actions regarding any

misconduct by Defendant Culliver. Relatedly, Plaintiffs request that Defendant Culliver

supplement his interrogatory responses to provide fulsome information about any and all

complaints against him and investigations into his conduct, as well as any civil and legal

proceedings against him, as defined and requested in Plaintiff’s Individualized

Interrogatories Nos. 5 and 6.

         Defendants concede that these discovery requests appropriately seek relevant,

discoverable information that they previously agreed to produce. Defendants also appear

to concede that the information will be discoverable after conclusion of the Ethics

Review, and they rely only on inapplicable state statutes to continue to withhold the

requested information. See supra at 5-8. This Court should thus require production within

seven days.

                                              13
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 14 of 17



         Plaintiffs also seek an order compelling Defendants to supplement their responses

to Plaintiffs’ Individualized Interrogatories No. 1 with identification of persons with

knowledge of the complaints against Culliver, underlying misconduct, investigations,

personnel actions, and communications about the same, as well as the categories of

information known by those witnesses, so that Plaintiffs can conduct efficient follow-up

discovery. Defendants have provided no explanation for their failure to agree to provide

such information, which is necessary to enable follow-up discovery by Plaintiffs

regarding Defendant Culliver’s misconduct and Defendant Dunn’s knowledge of that

misconduct.

   II.      Defendant Culliver’s Deposition

         Plaintiffs further move for this Court to require Defendant Culliver to respond to

questions about misconduct and the concluded investigation into his misconduct that

resulted in his termination, notwithstanding Defendants’ citation to inapplicable state

statutes governing grand jury and Ethics Commission proceedings. As Defendants fail to

rebut, Defendant Dunn’s self-serving referral of a completed Attorney General

investigation to the Ethics Commission provides no basis for withholding information

highly relevant to federal civil rights violations and Defendants have waived any

objections to production. See supra at 5-8.

   III.     Reopening of Defendant Dunn’s Deposition

         This Court should order Defendant Dunn to reappear for a brief deposition of

ninety minutes for questioning about Defendant Culliver’s misconduct, Dunn’s

knowledge of that misconduct, Dunn’s personnel actions with respect to Culliver, and

                                              14
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 15 of 17



any potential cover-up by Defendant Dunn. Plaintiffs must also be permitted to inquire

about the timing of when Defendant Dunn learned about the complaints against Culliver;

Dunn’s role in initiating any investigations of Culliver; Defendant Dunn’s failure to

disclose Culliver’s misconduct in discovery in this case before referring a complaint

about Culliver to the Ethics Commission; and Dunn’s decision to refer Culliver’s

investigation to the Ethics Commission.

       Defendants do not respond to any of Plaintiffs’ authority indicating that

redeposition is an appropriate remedy where the information sought is relevant and not

cumulative, and is particularly appropriate when, as here, a party fails to disclose material

facts in time for use at the first deposition. Defendants do not assert, let alone

substantiate, any burden to Defendant Dunn from reopening the deposition, nor could

they, as Plaintiffs have made clear they seek only questioning up to ninety minutes at a

location of Defendant Dunn’s choosing on a date of his choosing after the production of

relevant documents. Defendants’ sole argument in response is to blame Plaintiffs for

failing to ask Dunn about sexual misconduct and other complaints against Culliver that

Plaintiffs were not aware of at the time due to Defendants’ withholding and misleading

representations. As Defendant Dunn does not deny, he—and not Plaintiffs—had

information about Culliver’s misconduct at the time of his deposition. This Court should

not reward Defendants’ failure to produce responsive records by shielding Dunn from

questioning about those records.

                                     CONCLUSION



                                             15
     Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 16 of 17



      For the foregoing reasons, Plaintiffs respectfully ask this Court to grant Plaintiffs’

motion to compel in full.




                                            16
    Case 4:17-cv-00516-LCB-JEO Document 76 Filed 02/06/19 Page 17 of 17



                                        RESPECTFULLY SUBMITTED,

                                        JOHN MILLER
                                        MICHAEL MCGREGOR
                                        MICHAEL TOWNSEL


                                 BY:    /s/ Ruth Brown
                                        One of Plaintiffs’ Attorneys
Russell Rourke Ainsworth
Roshna Bala Keen
Ruth Zemel Brown
Theresa Kleinhaus
Rachel Brady
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607
brady@loevy.com




                           CERTIFICATE OF SERVICE
      I, Ruth Brown, an attorney, certify that on February 6, 2019, I served the
foregoing Plaintiffs’ Reply in Support of Joint Motion to Compel upon on all counsel of
record via electronic filing.


                                        /s/ Ruth Brown




                                          17
